PER CURIAM.
This appeal is from an order of the District Court dismissing appellant’s petition for writ of habeas corpus; discharging the writ theretofore issued; and remanding appellant to the custody of appellee. The District Court found that appellant, while still serving his sentence, following conviction of an assault with a dangerous weapon, was, in a lunacy proceeding in that Court, found by a jury to be of unsound mind; that he continues to be of unsound mind and is in need of continued hospitalization. It concluded that appellant’s commitment was authorized by law, and regular on its face; that appellant is not entitled to be released from custody. The judgment of the District Court was correct; and is affirmed, for the reasons appearing in its findings of fact and conclusions of law. We have carefully considered appellant’s contentions, and find them to be without merit.
Affirmed.